DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2019, 8/15/2019, and 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because some of the text in figure 8 is illegible (text in box 240).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 3, 4, 6, 7, 8, and 9 are objected to because of the following informalities:
In claim 3, lines 3 and 4, “the process” should be –the step--.
In claim 4, line 2, “the process” should be –the step--.
In claim 6, line 2, “the process” should be –the step--.
In claim 6, lines 4-5, “WFN state, REM sleep state, and CE state and NCE state in NREM sleep state” should be – Wakefulness (WFN) state, Rapid Eye Movement (REM) sleep state, and Conscious Experience (CE) state and No Conscious Experience (NCE) state in Non Rapid Eye Movement (NREM) sleep state--.
In claim 7, line 4, “the process” should be –the step--.
In claim 8, line 4, “the process” should be –the step--.
In claim 9, line 5, “the process” should be –the step--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the stage of sleep" and “the analyzed brain network” in line 5, “the combined auditory stimulus information” in line 10, “the current stage” in line 11, “the next stage” in line 12, and “the result” in line 13.  There is insufficient antecedent basis for these limitation in the claim.
Claim 1 recites the limitation “autonomous sensory meridian response (ASMR) information” in lines 8-9. It is not clear what this information is meant to encompass. Note that defining what constitutes the ASMR information, as shown in claim 8 would obviate the rejection.
Claims 2-10 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 4 recites the limitations “the respective brain signals” in line 4, "the graph theory" in line 6, “the degree of synchronization” in line 7, and “the greatest difference” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the brain network value" and “the degree of integration” in line 2, “the degree of segregation” in line 4, “the degree of functional connectivity” in line 7, and “the other nodes” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the stages of sleep" in line 3 and “the strength value” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites conditional “if” statements in lines 6-11. This makes the claim indefinite because it cannot be determined if the execution of the step with the “if” statement is required by the claim.
Claim 6 recites the limitation “in this case” in lines 6 and 10. It is not clear what is being claimed with this recitation.
Claim 7 recites the limitations "the NREM sleep state" in line 2, “the REM sleep state” in line 5, and “the WFN state” in line 7.  There is insufficient antecedent basis for these limitations in the claim. It is recommended to make claim 7 dependent on claim 6.
Claim 8 recites the limitations "the sound of waves", “the sound of rain”, and “the sound of turning pages” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the auditory stimulus information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the stages of sleep" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites conditional “if” statements in lines 4-5. This makes the claim indefinite because it cannot be determined if the execution of the step with the “if” statement is required by the claim.
Claim 11 recites the limitations "the stage of sleep" and “the analyzed brain network” in line 9, “the combined auditory stimulus information” in line 14, “the current stage of sleep” in line 15, “the next stage” in line 16, and “the result” in line 17.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation “autonomous sensory meridian response (ASMR) information” in lines 12-13. It is not clear what this information is meant to encompass. Note that defining what constitutes the ASMR information, as shown in claim 18 would obviate the rejection.
Claims 12-20 inherit the deficiencies of claim 11 and are likewise rejected.
Claim 14 recites the limitations “the respective brain signals” in line 3, the graph theory" in line 5, “the degree of synchronization” in line 6, and “the greatest difference” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the brain network value" and “the degree of integration” in line 2, “the degree of segregation” in line 4, “the degree of functional connectivity” in line 7, and “the other nodes” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the stages of sleep" in line 2 and “the strength value” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “in this case” in lines 5-6 and line 9. It is not clear what is being claimed with this recitation.
Claim 17 recites the limitation "the NREM sleep state" in line 2, “the REM sleep state” in line 4 and “the WFN state” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the sound of waves", “the sound of rain”, and “the sound of turning pages” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "the stages of sleep" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 1 and 11, the closest prior art found is US 2015/0297109 (Garten et al., hereinafter Garten) which describes the use of binaural beats and enhancement of autonomous sensory meridian response. However, the prior art does not teach the following steps being implemented:  
determining a target frequency according to a determined stage of sleep and generating a binaural beat with which brain signals of a user are induced to the target frequency;  
combining a generated binaural beat with autonomous sensory meridian response (ASMR) information, where the ASMR information includes a sound of waves, a sound of rain, a sound of turning pages, wind noise, sounds of bugs, and sounds of tapping on an object; and
providing the combined auditory stimulus information to the user.  
 Claims 2-10 and 12-20 are dependent on allowable matter from claim 1 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791